Title: General Orders, 6 October 1777
From: Washington, George
To: 



Head Quarters, Perkiomy [Pa.] October 6th 1777.
Fredericksburg.Fairfax. Frankfort.


The commanding officers of regiments are without delay to send to the provost for such of their men as have been tried and their sentences published.
The Battalion of militia from Virginia, commanded by Col. Rumney, are to be attended to and do duty with General Scott’s brigade.
Brigadier Genl Pulaski will make a return of the horse as soon as possible.
Thomas Mullen Esqr. appointed the 3rd instant to act as Brigade Major to Genl Conway, is now, for his gallant behaviour on the 4th instant, appointed Brigade Major to General Conway, and is to be respected and obeyed as such.
John Laurens Esqr: appointed on the 6th of September extra-Aid-de Camp to the Commander in Chief, is now appointed Aid-de Camp to him, and is to be respected and obeyed as such.
The commanding officers of corps are every morning to report the strength of them to their Brigadiers or officers commanding brigades, that it may be known daily what stragglers have joined.
Buckshot are to be put into all the cartridges which shall hereafter be made.
